                                                                 Case 2:20-bk-21022-BR   Doc 143 Filed 01/29/21 Entered 01/29/21 13:17:09    Desc
                                                                                          Main Document     Page 1 of 7



                                                                   1 SMILEY WANG-EKVALL, LLP
                                                                     Lei Wang Ekvall, State Bar No. 163047
                                                                   2 lekvall@swelawfirm.com
                                                                     Philip E. Strok, State Bar No. 169296
                                                                   3 pstrok@swelawfirm.com
                                                                     Timothy W. Evanston, State Bar No. 319342
                                                                   4 tevanston@swelawfirm.com
                                                                     3200 Park Center Drive, Suite 250
                                                                   5 Costa Mesa, California 92626
                                                                     Telephone: 714 445-1000
                                                                   6 Facsimile:    714 445-1002

                                                                   7 Proposed Attorneys for Elissa D. Miller,
                                                                     Chapter 7 Trustee
                                                                   8
                                                                                           UNITED STATES BANKRUPTCY COURT
                                                                   9
                                                                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                  10
                                                                                                    LOS ANGELES DIVISION
                                                                  11
                                                                     In re                                    Case No. 2:20-bk-21022-BR
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                     GIRARDI KEESE,                           Chapter 7
                                                                  13
                                                                                                 Debtor.      REPLY TO SOUTHERN CALIFORNIA
                                                                  14                                          GAS COMPANY'S STATEMENT RE
                                                                                                              TRUSTEE'S EMERGENCY MOTION FOR
                                                                  15                                          ORDER:
                                                                  16                                             (1) APPROVING COMPROMISE WITH
                                                                                                                 FRANTZ LAW GROUP, APLC
                                                                  17                                             PURSUANT TO FEDERAL RULE OF
                                                                                                                 BANKRUPTCY PROCEDURE 9019,
                                                                  18                                             ETC.
                                                                  19                                             (2) AUTHORIZING THE ASSIGNMENT
                                                                                                                 OF THE ESTATE'S INTERESTS IN THE
                                                                  20                                             SOUTHERN CALIFORNIA GAS LEAK
                                                                                                                 LITIGATION FREE AND CLEAR OF
                                                                  21                                             LIENS, CLAIMS AND INTERESTS
                                                                                                                 PURSUANT TO 11 U.S.C. § 363; AND
                                                                  22
                                                                                                                 (3) AUTHORIZING REJECTION OF THE
                                                                  23                                             ASSUMPTION AND LIEN AGREEMENT
                                                                                                                 BETWEEN THE DEBTOR AND ABIR
                                                                  24                                             COHEN TREYZON SALO LLP
                                                                                                                 PURSUANT TO 11 U.S.C. § 365
                                                                  25
                                                                                                                 Date:    February 2, 2021
                                                                  26                                             Time:    10:00 a.m.
                                                                                                                 Ctrm.:   1668 via ZoomGov
                                                                  27                                                      255 E. Temple Street
                                                                                                                          Los Angeles, CA 90012
                                                                  28


                                                                       2853995.2                                 1                                  REPLY
                                                                 Case 2:20-bk-21022-BR       Doc 143 Filed 01/29/21 Entered 01/29/21 13:17:09            Desc
                                                                                              Main Document     Page 2 of 7



                                                                   1                                                   Web Address:
                                                                                                                       https://cacb.zoomgov.com/j/1614873359
                                                                   2                                                   Meeting ID:    1614873359
                                                                                                                       Password:      123456
                                                                   3                                                   Telephone:     (669) 254 5252 (San Jose)
                                                                                                                                      (646) 828 7666 (New York)
                                                                   4

                                                                   5 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE:

                                                                   6           Elissa D. Miller, the chapter 7 trustee (the "Trustee") for the bankruptcy estate of

                                                                   7 Girardi Keese (the "Estate"), submits this Reply to Southern California Gas Company's

                                                                   8 ("SoCalGas") Statement (the "Statement") regarding the Trustee's Emergency Motion for

                                                                   9 Order: (1) Approving Compromise with Frantz Law Group, APLC, Pursuant to Federal

                                                                  10 Rule of Bankruptcy Procedure 9019; (2) Authorizing the Assignment of the Estate's

                                                                  11 Interests in the Southern California Gas Leak Litigation Free and Clear of Liens, Claims
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 and Interests Pursuant to 11 U.S.C. § 363; and (3) Authorizing Rejection of the
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 Assumption and Lien Agreement Between the Debtor and Abir Cohen Treyzon Salo LLP

                                                                  14 Pursuant to 11 U.S.C. § 365 (the "Motion").

                                                                  15

                                                                  16 I.        INTRODUCTION

                                                                  17           Attempting to improperly exert influence over the Trustee and the Estate,

                                                                  18 SoCalGas, the main defendant in what has been referred to as the Porter Ranch

                                                                  19 Litigation or Southern California Gas Leak Litigation, has filed a Statement responding to

                                                                  20 the Trustee's Motion. The Court should strike it. SoCalGas has no standing to assert

                                                                  21 any arguments or comments related to the Motion. Further, its comments that it has

                                                                  22 reached out to the Trustee and her counsel to discuss settlement imply that the Trustee

                                                                  23 has authority to settle claims on behalf of the Debtor's clients. This mischaracterization is

                                                                  24 inappropriate and incorrect. The Trustee cannot settle the claims against SoCalGas

                                                                  25 because the claims are not property of the Estate. SoCalGas's Statement is tainted with

                                                                  26 ulterior motives, and the Court should strike the Statement.

                                                                  27

                                                                  28


                                                                       2853995.2                                      2                                         REPLY
                                                                 Case 2:20-bk-21022-BR        Doc 143 Filed 01/29/21 Entered 01/29/21 13:17:09            Desc
                                                                                               Main Document     Page 3 of 7



                                                                   1 II.       MEMORANDUM OF POINTS AND AUTHORITIES
                                                                   2           A.     Southern California Gas Company Lacks Standing to File the
                                                                   3                  Statement
                                                                   4           As set forth in the Debtor's Motion, the Debtor was a plaintiff's law firm located in

                                                                   5 Los Angeles, California. At the time the involuntary petition was commenced against the

                                                                   6 Debtor, the Debtor represented thousands of clients in numerous cases. One of the

                                                                   7 Debtor's most significant pending cases involved its joint representation of 8,202

                                                                   8 individual plaintiffs in the litigation over the months-long gas leak in Porter Ranch,

                                                                   9 California (the "Southern California Gas Leak Litigation"). SoCalGas is one of the

                                                                  10 defendants in the Southern California Gas Leak Litigation and is not a creditor of the

                                                                  11 Estate.
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12           SoCalGas does not have standing to file the Statement. A finding of standing
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 "'depends upon whether the party has alleged such a personal stake in the outcome of

                                                                  14 the controversy…as to ensure that the dispute…will be presented in an adversary

                                                                  15 context...'" See In re Autosport Int'l, Inc., 2013 WL 3199826 at *3 (Bankr. C.D. Cal. 2013)

                                                                  16 citing Sierra Club v. Morton, 405 U.S. 727, 732 (1972). To establishing standing in a

                                                                  17 bankruptcy case, "a party must be a person aggrieved by the bankruptcy court's

                                                                  18 order…in other words, the order must diminish the [parties'] property, increase its

                                                                  19 burdens, or detrimentally affect its rights." See In re Autosport Int'l, Inc., 2013 WL

                                                                  20 3199826 at *3 (Bankr. C.D. Cal. 2013) citing Duckor Spradling & Metzger v. Baum Trust

                                                                  21 (In re P.R.T.C., Inc.), 177 F.3d 774, 777 (9th Cir. 1999) (internal quotation marks

                                                                  22 omitted).

                                                                  23           The Trustee's Motion will have no effect on SoCalGas. SoCalGas is not a creditor

                                                                  24 of the Debtor, and the Motion will not affect SoCalGas's rights, property, or place any

                                                                  25 burden on SoCalGas. Moreover, SoCalGas makes no assertions that it will be aggrieved

                                                                  26 in any way by the Motion. SoCalGas's only tie to the Debtor's bankruptcy case is as a

                                                                  27 defendant in cases where the Debtor was the co-counsel of record. There is no

                                                                  28


                                                                       2853995.2                                       3                                         REPLY
                                                                 Case 2:20-bk-21022-BR       Doc 143 Filed 01/29/21 Entered 01/29/21 13:17:09          Desc
                                                                                              Main Document     Page 4 of 7



                                                                   1 connection to establish standing. Accordingly, because SoCalGas lacks standing, the

                                                                   2 Court should strike its Statement.

                                                                   3           B.    The Trustee Cannot Settle the Claims on Behalf of the Estate
                                                                   4           In its Statement, SoGalGas repeatedly makes inappropriate insinuations that the

                                                                   5 Trustee should explore a settlement with SoCalGas and that the Trustee somehow has

                                                                   6 authority to settle the claims on behalf of the Debtor's clients. Specifically, SoCalGas

                                                                   7 states that it "has reached out to the Trustee [and her] counsel…to inform them of its

                                                                   8 interest in commencing discussions on a resolution of the Debtor's clients' claims." See

                                                                   9 Statement at 2, lines 19-20. SoCalGas later concludes that it "is hopeful that it will be

                                                                  10 able to engage in a productive dialog with the Trustee…" See Statement at 3, lines 1-2.

                                                                  11 These insinuations are an attempt to improperly influence the Trustee to take actions
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 SoCalGas believes will be to its benefit.
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13           The Trustee does not have authority to settle the Debtor's clients' claims against

                                                                  14 SoCalGas. As made abundantly clear in the Trustee's Motion, the Estate's interest is in

                                                                  15 the fees and costs resulting from any recovery in the Debtor's cases in the Southern

                                                                  16 California Gas Leak Litigation. The claims against SoCalGas belong to the Debtor's

                                                                  17 clients, not the Estate. Because the clients' claims are not property of the Estate, the

                                                                  18 Trustee lacks authority to settle the claims against SoCalGas. Any suggestion otherwise

                                                                  19 is incorrect and mischaracterizes the Trustee's authority.

                                                                  20 / / /

                                                                  21 / / /

                                                                  22 / / /

                                                                  23 / / /

                                                                  24 / / /

                                                                  25 / / /

                                                                  26 / / /

                                                                  27 / / /

                                                                  28 / / /


                                                                       2853995.2                                     4                                        REPLY
                                                                 Case 2:20-bk-21022-BR       Doc 143 Filed 01/29/21 Entered 01/29/21 13:17:09           Desc
                                                                                              Main Document     Page 5 of 7



                                                                   1 III.      CONCLUSION
                                                                   2           For the reasons stated above, the Court should strike the Statement filed by

                                                                   3 SoCalGas.

                                                                   4

                                                                   5 DATED: January 29, 2021                  Respectfully submitted,

                                                                   6                                          SMILEY WANG-EKVALL, LLP
                                                                   7

                                                                   8
                                                                                                              By:          /s/ Lei Lei Wang Ekvall
                                                                   9                                                LEI LEI WANG EKVALL
                                                                                                                    Attorneys for Elissa D. Miller, Chapter 7
                                                                  10                                                Trustee
                                                                  11
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13

                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       2853995.2                                     5                                          REPLY
       Case 2:20-bk-21022-BR                      Doc 143 Filed 01/29/21 Entered 01/29/21 13:17:09                                       Desc
                                                   Main Document     Page 6 of 7



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.

A true and correct copy of the foregoing document entitled (specify): REPLY TO SOUTHERN CALIFORNIA GAS COMPANY'S
STATEMENT RE TRUSTEE'S EMERGENCY MOTION FOR ORDER: (1) APPROVING COMPROMISE WITH FRANTZ LAW
GROUP, APLC PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 9019, ETC. (2) AUTHORIZING THE
ASSIGNMENT OF THE ESTATE'S INTERESTS IN THE SOUTHERN CALIFORNIA GAS LEAK LITIGATION FREE AND CLEAR OF
LIENS, CLAIMS AND INTERESTS PURSUANT TO 11 U.S.C. § 363; AND (3) AUTHORIZING REJECTION OF THE ASSUMPTION
AND LIEN AGREEMENT BETWEEN THE DEBTOR AND ABIR COHEN TREYZON SALO LLP PURSUANT TO 11 U.S.C. § 365 will
be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 January 29, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:



                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) January 29, 2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

The Honorable Barry Russell
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street, Suite 1660
Los Angeles, CA 90012

                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                      , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                          Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 January 29, 2021                          Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 143 Filed 01/29/21 Entered 01/29/21 13:17:09                                       Desc
                                                   Main Document     Page 7 of 7




                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

      Richard D Buckley richard.buckley@arentfox.com
      Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-
       christiansen-4166@ecf.pacerpro.com
      Jennifer Witherell Crastz jcrastz@hrhlaw.com
      Ashleigh A Danker Ashleigh.danker@dinsmore.com,
       SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
      Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-
       7586@ecf.pacerpro.com
      Lei Lei Wang Ekvall lekvall@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Richard W Esterkin richard.esterkin@morganlewis.com
      Timothy W Evanston tevanston@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
      Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
      Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
      Steven T Gubner sgubner@bg.law, ecf@bg.law
      Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
      Razmig Izakelian razmigizakelian@quinnemanuel.com
      Lewis R Landau Lew@Landaunet.com
      Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
      Peter J Mastan peter.mastan@dinsmore.com,
       SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
      Edith R Matthai ematthai@romalaw.com
      Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
      Elissa Miller (TR) CA71@ecfcbis.com,
       MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
      Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
      Scott H Olson solson@vedderprice.com, scott-olson-
       2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
      Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
      Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-
       2870@ecf.pacerpro.com
      Ronald N Richards ron@ronaldrichards.com,
       morani@ronaldrichards.com,justin@ronaldrichards.com
      Philip E Strok pstrok@swelawfirm.com,
       gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
      Eric D Winston ericwinston@quinnemanuel.com
      Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
      Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
